Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/681,056 filed on 11/12/2019.
The amendment filed on 11/02/2021 has been entered, which cancels claims 10-16, amends claim 20, and adds new claims 21-27.  Claims 1-9 and 17-27 are currently pending and have been examined.

Election/Restriction
Applicant’s election without traverse of claims 1-9 and 17-20 (Group I) in the reply filed on 11/02/2021 is acknowledged.
Claims 10-16 (Group II) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/13/2019, 03/27/2020, 08/11/2020, and 01/28/2021 are in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application, the claim limitations reciting the word “means” and invoking §112(f) are:  means for receiving, means for collecting, means for determining, means for forming a subset, means for generating, and means for forming a user segment (claim 17), means for computing (claim 18), and means for applying (claim 19).  Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Specification describes the structure for performing these functions as being embodied via hardware, firmware, software, or a combination thereof (Spec. at par. [0043]) or similarly, as software, hardware elements, or program modules (Spec. at pars. [0073]-[0074]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 17-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-9 and 17-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-9) and computer device (claims 21-27) are directed to potentially eligible categories of subject matter (process and machine respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
However, the system of claims 17-20 is embodied via a plurality of recited means for performing corresponding functions (e.g., receiving key performance indicators, collecting attributes), which can be implemented as software modules (See, e.g., Spec. at pars. [0043] and [0073]-[0074), and thus lack any physical/hardware elements to render the system as a machine or article of manufacture.  Accordingly, the system of claims 17-20 may be embodied as software per se and therefore fail to satisfy Step 1 of the eligibility inquiry.  Because the claimed system could be amended to include hardware elements to satisfy Step 1, these claims are further analyzed (along with claims 1-9 and 21-27) below under Step 2 of the eligibility inquiry.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG the limitations by reciting limitations that set forth activities for managing commercial interactions (marketing/sales/retail activities or behaviors) or managing personal behavior of users (i.e., user interactions, wherein the users may be customers, see, e.g., Spec. at pars. 40, 41, 52, and 65), and also recite steps that fall into the “Mathematical Concepts” abstract idea grouping by setting forth activities that may be implemented as mathematical relationships, formulas/equations, or calculations (see, e.g., Spec. at pars. 64-65).  The limitations reciting the abstract idea, as set forth in independent claim 1 are identified in bold text below, whereas the additional elements are presented in plain text:
collecting, by the computing device, attributes of user interaction with digital content from user interaction data based on a key performance indicator (The “collecting” step covers managing commercial interactions or personal behavior because the collected attributes directly pertain to interaction data of users (e.g., customers) for marketing purposes.  In addition, the “collecting” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
determining, by the computing device, correlations between the key performance indicator as being dependent on the attributes, respectively, based on the user interaction data (The “determining” step covers managing commercial interactions or personal behavior because the correlations directly pertain to interaction data of users (e.g., customers) for marketing purposes.  In addition, this step falls under mathematical concepts because the determined correlations may be determined and represented via mathematical relationships/calculations, such as via a Chi Squared Statistic see, e.g., Spec. at par. 48);
forming, by the computing device, a subset of the attributes based on the determined correlations (The “forming” step covers managing commercial interactions or personal behavior because the subset formed based on the correlations directly pertains to interaction data of users (e.g., customers) for marketing purposes.  In addition, this step falls under mathematical concepts because the subset may be formed via mathematical relationships/calculations, such as via a via ranking the subset based on amount of dependency as noted in the Spec. at par. 19, or via the mathematical operations discussed in par.  65);
generating, by the computing device, a plurality of rules by rule mining the subset of the attributes, the plurality of rules having a respective said attribute and attribute value (The “generating” step covers managing commercial interactions or personal behavior because the generated rules and corresponding attributes and values directly pertain to interaction data of users (e.g., customers) for marketing purposes.  In addition, this step falls under mathematical concepts because the generated rules and corresponding attributes and values may be represented via mathematical relationships/calculations, as noted in the Spec. at par. 52);
forming, by the computing device, a plurality of user segments based on the plurality of rules (The “forming” step covers managing commercial interactions or personal behavior because the formed segments directly pertain to interaction data of users (e.g., customers) for marketing purposes.  In addition, this step falls under mathematical concepts because the user segments may be formed via mathematical relationships/calculations, as noted in the Spec. at pars. 61-62);
generating, by the computing device, a subset of user segments as summarizing overlapping user segments in the plurality of user segments (The “generating” step covers managing commercial interactions or personal behavior because the generated subset of user segments directly pertain to interaction data of users (e.g., customers) for marketing purposes.  In addition, this step falls under mathematical concepts because the generated subset of user segments may be represented via mathematical relationships/calculations, as discussed in the Spec. at par. 65) and
outputting, by the computing device, a representation of the subset in a user interface that identifies the respective said attribute and the attribute value (The “outputting” step covers managing commercial interactions or personal behavior because the information output directly pertains to users (e.g., customers) and may be used for marketing purposes (e.g., targeted content/recommendations). In addition, the “outputting” step encompasses insignificant extra-solution data output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Independent claims 17 and 21 recite similar limitations as claim 1 and are therefore found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  With respect to independent claims 1/17/21, the additional elements are directed to: a computing device, a user interface, means for [performing functions], processing system, and computer-readable storage medium having instructions stored thereon.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they elements merely describe the use of generic computing elements or computer instructions to perform the abstract idea on a computer or to generally link the judicial exception to a particular technological environment, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f)/(h).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Although the collecting and outputting steps are deemed as part of the abstract idea, even if considered as additional elements and evaluated separately, these elements are directed to insignificant extra-solution data gathering and output activities, which is not sufficient to amount to a practical application.  See MPEP 2106.05(g).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to independent claims 1/17/21, the additional elements are directed to: a computing device, a user interface, means for [performing functions], processing system, and computer-readable storage medium having instructions stored thereon.  These additional elements have been evaluated, but have been determined to require, at most, generic computing elements and instructions/software that serve to tie the abstract idea to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  In addition, even if the collecting and outputting steps are evaluated as additional elements, these activities nevertheless amount to insignificant extra-solution data gathering or output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-9, 18-20, and 22-27 recite the same abstract idea as recited in the independent claims, and have been found to recite further details that are part of the abstract idea itself (when analyzed under Step 2A Prong One) falling under the same “Certain methods of organizing human activity” and/or “Mathematical Concepts” abstract idea groupings as the independent claims by reciting details, steps, or activities for managing commercial interactions (marketing/sales/retail activities or behaviors) or managing personal behavior of users (i.e., user interactions, wherein the users may be customers) and/or that may be implemented as mathematical relationships, formulas/equations, or calculations.  For example, claims 2/18/22 recite further details for determining the correlations by computing a metric that quantifies an amount the KPI is dependent on a respective attribute, which is a step that can be accomplished via mathematical calculation/relationship and wherein the correlation metric  and KPI also directly pertain to interaction data of users (e.g., customers) for marketing purposes.  The other dependent claims have been evaluated as well, however similar to dependent claims 2/18/22, these claims also recite further details, steps, or activities falling under the same “Certain methods of organizing human activity” and/or “Mathematical Concepts” abstract idea groupings as the independent claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2015/0006286, hereinafter “Liu”).

Claim 17:  Liu teaches in a digital medium user segment generation environment, a method implemented by a computing device, the method comprising
means for receiving key performance indicator data identifying a key performance indicator (paragraphs 39-41, 45, 50-52, 65, 82, 88, 108, and 105-108: e.g., identify interest segments that the users may like and/or categorize the users according to those segments), and/or user responses to future content (and, thus, to identify rules that can be used to identify which users may be interested in particular content or types of content; because the users' actions are dynamic, their online activities or behaviors may be good indicators of their interests and intent; computer system calculates scores for the users indicating probabilities of their interest in additional categorical content based on the machine-learning model and the attributes; During operation of computer system 900, targeting module 930 may receive information 938 via communication interface 912 and communication module 928, and may store information 938 in memory 924. For example, information 938 may be about previous advertising campaigns, such as one or more target groups 940 and one or more associated feedback metrics 942 obtained from individuals (such as number and/or identities of impressions, a number of clicks, a number of conversions and/or a log-in frequency); For example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile in the social network, and/or how often the given user views profiles of other users in the social network);
means for collecting attributes of user interaction with digital content from user interaction data (paragraphs 39-41, 45, 65, 82, 88, 108, and 105-108: e.g., During operation of computer system 900, targeting module 930 may receive information 938 via communication interface 912 and communication module 928, and may store information 938 in memory 924. For example, information 938 may be about previous advertising campaigns, such as one or more target groups 940 and one or more associated feedback metrics 942 obtained from individuals (such as number and/or identities of impressions, a number of clicks, a number of conversions and/or a log-in frequency); For example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile in the social network, and/or how often the given user views profiles of other users in the social network; calculates scores for the users indicating probabilities of their interest in additional categorical content based on…the attributes);
means for determining correlations between the key performance indicator as being dependent on the attributes, respectively, based on the user interaction data (paragraphs 43, 47, 82, 88, and 108:   calculate scores that indicate the probabilities that the users are interested in the given type of recommendation based on the machine-learning model and the attributes in the profiles of the users);
means for forming a subset of the attributes based on the determined correlations (paragraphs 79 and 107-110:  e.g., system extracts first features associated with attributes in profiles of the users in the social network and second features associated with the existing types of recommendations; analysis module 932 may use training and testing subsets of information 938 and attributes);
means for generating a rule by rule mining the subset of the attributes, the rule having a respective said attribute and attribute value (paragraphs 35, 81, 93-94, 97-98, and 107: targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features 962 associated with existing types of recommendations 954. Then, analysis module 932 may determine relevancy scores 964 based on features 956 and features 962. Moreover, targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to user; applying the extracted filtering rules to the top K recommendations to identify the set of types of recommendations (F) that are filtered out; Ratio may be determined by finding the number of candidate types of recommendations qualified after the extracted rules are applied; targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to user); and
means for forming a user segment based on the rule (paragraphs 34-35, 50, 52, 66, 74, and 112:  e.g., place the users into different target groups to facilitate targeted advertising), user interests (and, thus, to identify interest segments that the users may like and/or categorize the users according to those segments), and/or user responses to future content (and, thus, to identify rules that can be used to identify which users may be interested in particular content or types of content; targeting technique provided herein may also, or instead, provide a unified framework for identifying customized user segments for a particular target group or interest category).  

Claim 19:  Liu further teaches wherein the forming means includes means for applying an interpretability measure that addresses conciseness and quality (paragraph 48:  by using audience feedback (e.g., clicks on advertisements and/or conversions), one or more machine-learning models (which are sometimes referred to as `propensity models`) can be generated to identify high-quality audience segments that perform well for advertising campaigns in a particular category (i.e., to provide improved performance), and/or build larger audiences from smaller audience segments (i.e., to create so-called `reach` for advertisers)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 21, 23, and 26 are rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”) in view of Sinha et al. (US 2018/0108029, hereinafter “Sinha”).

Claims 1/21:  As per claim 1, Liu teaches in a digital medium user segment generation environment, a method implemented by a computing device, the method comprising:
collecting, by the computing device, attributes of user interaction with digital content from user interaction data based on a key performance indicator (paragraphs 39-41, 45, 65, 82, 88, 108, and 105-108: e.g., During operation of computer system 900, targeting module 930 may receive information 938 via communication interface 912 and communication module 928, and may store information 938 in memory 924. For example, information 938 may be about previous advertising campaigns, such as one or more target groups 940 and one or more associated feedback metrics 942 obtained from individuals (such as number and/or identities of impressions, a number of clicks, a number of conversions and/or a log-in frequency); For example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile in the social network, and/or how often the given user views profiles of other users in the social network; calculates scores for the users indicating probabilities of their interest in additional categorical content based on…the attributes);
determining, by the computing device, correlations between the key performance indicator as being dependent on the attributes, respectively, based on the user interaction data (paragraphs 43, 47, 82, 88, and 108:   calculate scores that indicate the probabilities that the users are interested in the given type of recommendation based on the machine-learning model and the attributes in the profiles of the users);
forming, by the computing device, a subset of the attributes based on the determined correlations (paragraphs 79 and 107-110:  e.g., system extracts first features associated with attributes in profiles of the users in the social network and second features associated with the existing types of recommendations; analysis module 932 may use training and testing subsets of information 938 and attributes);
generating, by the computing device, a plurality of rules by rule mining the subset of the attributes, the plurality of rules having a respective said attribute and attribute value (paragraphs 35, 81, 93-94, 97-98, and 107: targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features 962 associated with existing types of recommendations 954. Then, analysis module 932 may determine relevancy scores 964 based on features 956 and features 962. Moreover, targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to user; applying the extracted filtering rules to the top K recommendations to identify the set of types of recommendations (F) that are filtered out; Ratio may be determined by finding the number of candidate types of recommendations qualified after the extracted rules are applied; targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to user);
forming, by the computing device, a plurality of user segments based on the plurality of rules (paragraphs 34-35, 50, 52, 66, 74, and 112:  e.g., place the users into different target groups to facilitate targeted advertising), user interests (and, thus, to identify interest segments that the users may like and/or categorize the users according to those segments), and/or user responses to future content (and, thus, to identify rules that can be used to identify which users may be interested in particular content or types of content; targeting technique provided herein may also, or instead, provide a unified framework for identifying customized user segments for a particular target group or interest category).

Liu does not explicitly teach:
generating, by the computing device, a subset of user segments as summarizing overlapping user segments in the plurality of user segments; and
outputting, by the computing device, a representation of the subset in a user interface that identifies the respective said attribute and the attribute value.

Sinha teaches:
generating, by the computing device, a subset of user segments as summarizing overlapping user segments in the plurality of user segments (paragraphs 35, 65, 68, and Fig. 2:  e.g., “segment overlap” refers to customers being in both of two segments that are being compared. Within a given population of customers, segments can entirely or partially overlap with one another. In the above example, some customers who have made at least two online purchases are also platinum reward club members, and thus those segments overlap with one another; Chart 202 compares another type of categorical features for the two segments—overlap with additional segments. The chart 202 identifies the comparison information for 5 different categorical features. Each categorical features in this example is another segment—thus each categorical features determines whether a customer is also in that other segment. For example, the chart shows that 60% of the Analytics Addicts segment customers are also in the segment “Admin Users,” but only 2% of the customers in the Discover Users” segment are also in the “Admin Users” segment. In this example, the chart 302 orders the categorical information based on the magnitude (i.e., absolute value) of the differences. Providing information about how two segments differ with respect to overlapping additional segments allows a marketer to better understand how the numerous segments he or she has defined relate to one another); and
outputting, by the computing device, a representation of the subset in a user interface that identifies the respective said attribute and the attribute value (paragraphs 35, 65, 68, and Fig. 2:  e.g., In the above example, some customers who have made at least two online purchases are also platinum reward club members, and thus those segments overlap with one another; Chart 202 compares another type of categorical features for the two segments—overlap with additional segments. The chart 202 identifies the comparison information for 5 different categorical features. Each categorical features in this example is another segment—thus each categorical features determines whether a customer is also in that other segment. For example, the chart shows that 60% of the Analytics Addicts segment customers are also in the segment “Admin Users,” but only 2% of the customers in the Discover Users” segment are also in the “Admin Users” segment. In this example, the chart 302 orders the categorical information based on the magnitude (i.e., absolute value) of the differences. Providing information about how two segments differ with respect to overlapping additional segments allows a marketer to better understand how the numerous segments he or she has defined relate to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Sinha because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted marketing/recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because modifying Liu’s segmentation features by incorporating Sinha’s features for generating generation of user segments summarizing overlapping user segments and outputting a representation of the subset in a user interface identifying attributes and values, as claimed, would serve the motivation or providing information about how two segments differ with respect to overlapping additional segments allows a marketer to better understand how the numerous segments he or she has defined relate to one another (Sinha at paragraph 65); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (generating user segments based on collected data along with overlapping segments).

Claim 21 is directed to a computing device with a processing system and computer-readable storage medium for performing substantially similar limitations as those set forth in claim 1 and discussed above.  Liu, in view of Sinha, teaches a computing device for performing the limitations discussed above (Liu at paragraphs 19, 40, 117-119 and Fig. 9:  e.g., Embodiments of a system that includes a computer system, a technique for selecting rules for targeting one or more types of content to users of a social network, and a computer-program product (e.g., software) for use with the computer system are described; Computer systems (such as computer system 900), as well as computers and servers in system 100 (FIG. 1), may include one of a variety of devices capable of manipulating computer-readable data or communicating such data between two or more computing systems over a network), and claim 21 is therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 3/23:  Liu further teaches wherein the generating the rule using rule mining includes: extracting the rule from the subset of attributes based on frequency of occurrence of respective said attributes forming the rule (paragraphs 32, 39, 42, 89, 105, and 108:  e.g., targeting module 930 extracts features 956 associated with attributes 960 in profiles 958 of users 946 in the social network (which are described further below with reference to FIG. 10) and features; behaviors may include log-in frequencies, search frequencies, search topics; or example, if the target group is `business travelers,` the attributes for a given user may include a frequency of searches conducted by the given user, how often the given user checks who viewed their profile in the social network, and/or how often the given user views profiles of other users in the social network; advertisers (such as prospective employers) can choose to target users with specific profile/behavioral attributes such as functional areas, seniority levels, locations, frequency of visit, etc.); and assigning a label to the rule based on frequency of occurrence of an attribute value of the key performance indicator (paragraphs 89 and 107:   target users with specific profile/behavioral attributes such as functional areas, seniority levels, locations, frequency of visit, etc. For a given user, the targeting restrictions may be applied first, and then the qualified candidate employment opportunities may be scored using machine-learning models to identify the best recommendations for the users;  targeting module 930 may select one or more of features 956 and features 962 as rules 966 for identifying a subset 968 of types of recommendations that may be targeted at or to users 946).

Claims 6/26:  Liu further teaches wherein the forming of the plurality of user segments includes applying an interpretability measure that addresses conciseness and quality (paragraph 48:  by using audience feedback (e.g., clicks on advertisements and/or conversions), one or more machine-learning models (which are sometimes referred to as `propensity models`) can be generated to identify high-quality audience segments that perform well for advertising campaigns in a particular category (i.e., to provide improved performance), and/or build larger audiences from smaller audience segments (i.e., to create so-called `reach` for advertisers)).

Claim 9:  Liu further teaches  wherein the attributes included in the user interaction data include attributes describing user demographics; attributes describing characteristics of the digital content, and attributes describing characteristics of user interaction with the digital content (Abstract and paragraphs 20, 28, 35, 41, 48, 53, 62-63, 48, 89, 106, and 108:  e.g.,   may have an associated profile that includes personal and/or professional characteristics and experiences (such as education, employment history, demographic information, work locations, etc.), which are collectively referred to as `attributes`;  content-interaction data may include viewing of the categorical content and sharing of the categorical content with other users of the social network; in the case of the previous advertising campaigns, a machine-learning model for a particular one of target groups 940 may relate attributes 960 and/or user behaviors to the one or more associated feedback metrics 942. Alternatively, in the case of interactions of users 946 of the social network with categorical content 948, a machine-learning model for a particular one of predefined interest segments 950 may relate attributes 960 and/or user behaviors to content-interaction data; machine-learning model may be based on content-interaction data that specifies viewing and sharing of content by the users).

Claims 2 and 22 are rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”) in view of Sinha et al. (US 2018/0108029, hereinafter “Sinha”), as applied to claims 1 and 21 above, and further in view of Wu (US 2014/0181087).

Claims 2/22:  Liu does not teach the limitation of claims 2/22.
 Wu teaches wherein the determining the correlations includes computing a correlation metric that quantifies an amount the key performance indicator is dependent on a respective said attribute (paragraph 85:  correlation data is displayed in a window or panel 5492, with a list 5494 of selected metrics and a corresponding list 5496 of correlation coefficients. In some implementations, the list of metrics 5494 are displayed in the same order as they appear in the selected metrics list 5464. In some implementations, the list of metrics 5494 are displayed alphabetically by the names of the metrics. In the illustrated implementation, the metrics are ordered based on their correlation coefficients, with the highest correlation appearing first. As illustrated in FIG. 5II, some implementations use color to identify relative size of the correlation. In some implementations, the first three metrics 5498 have relatively higher correlation coefficients, and are displayed in various shades of red, whereas the metrics with much smaller coefficients display with lighter shades of red or other colors. In some implementations, the metric having the highest correlation coefficient with the KPI numbers is identified. In some implementations, the correlation assessment results include metrics whose correlation coefficients are above a predetermined threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Sinha with Wu because the references are analogous since Liu/Sinha are directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted marketing/recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, whereas Wu is analogous art because the disclosed data visualization features (which include KPI analysis) are reasonably pertinent to the problem with which applicant is concerned (evaluating attributes supporting KIPIs), and because incorporating Wu’s feature for computing a correlation metric that quantifies an amount a KPI is dependent on an attribute, as claimed, would serve the motivation to utilize statistical-association metrics when evaluating users and providing recommendations (Liu at paragraph 80), or to determine covariance indicative of dependence among different metrics (Sinha at paragraph 83).

Claims 4-5 and 24-25 are rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”) in view of Sinha et al. (US 2018/0108029, hereinafter “Sinha”), as applied to claims 3 and 23 above, and further in view of Yang (US 2017/0364819).

Claims 4/24:  Liu does not teach the limitation of claims 4/24.
Yang teaches computing at least one metric that indicates a quality of the assigned label (paragraphs 21, 36-37, 64-65, 44, 70, 74-75, 81, and 90:  e.g., collected and measured data includes, for example, quality of service (KQI) and performance (KPI) level indicators, which may be categorized and labeled into various states; performance (KPI) level indicators, which may be categorized and labeled into various states (e.g., good, bad, very bad, etc.); ranking or labeling (e.g., High, Medium and Low) of the probability for associated KQI and KPIs for which a pattern exists; data set matcher 204 may also transform groups of data in the data set to provide categories that describe and label the group; Once the data has been collected and labeled, a compact data structure or ontology, such as a frequent pattern (FP)-tree, may be generated; data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Sinha with Yang because the references are analogous since Liu/Sinha are directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted marketing/recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, whereas Yang is analogous art because the disclosed KPI analysis techniques are reasonably pertinent to the problem with which applicant is concerned (evaluating attributes supporting KIPIs), and because incorporating Yang’s feature for computing a metric that indicates a quality of an assigned label, as claimed, would serve the motivation to utilize statistical-association metrics when evaluating users and providing recommendations (Liu at paragraph 80), or to determine facilitate comparison of segment-based metrics, such as to enable one  to identify the segment characteristics that differ the most between two segments (Sinha at paragraph 19).

Claims 5/25:  Liu does not teach the limitation of claims 5/25.
However, Yang further teaches wherein the at least one metric is lift, recall, or precision (paragraphs 35, 44, 70, and 73-75:  e.g., data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence; After rule extraction, rule evaluation metrics may be employed by data processing engine 202 and/or rule engine 208 to calculate, for example, lift, support, and confidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Liu/Sinha/Yang, Yang’s metric of lift, as claimed, to serve the pursuit of determining a probability that a metric of interest will be impacted based on an association with a KPI and corresponding rules (Yang at paragraph 74); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7-8 and 27 are rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”) in view of Sinha et al. (US 2018/0108029, hereinafter “Sinha”), as applied to claim 1 above, and further in view of Sinha et al. (US 2019/0180193, hereinafter Sinha_193).

Claims 7/27:  Liu does not teach the limitation of claims 7/27.
Sinhu_193 teaches wherein: conciseness is measured by a number of said attributes included in at least one said user segment (paragraphs 40, 44, and claim 3: e.g., input 130 specifies the total number of rules 126 that should be used to generate the groups 122 (and, if each rule corresponds to one group, this input specifies the total number of groups), the maximum number of attributes within any of such rules 126, the precision of the segmentation, and/or the recall of the segmentation); and quality includes: precision that quantifies how well the at least one said segment explains a set of users with a particular attribute value; or recall that quantifies a number of false positives (paragraphs 29, 34, 40, 68, 80, 92, 111, and 112:  e.g., Various accuracy parameters are possible to define including a false positive rate (also referred to as fallout in the industry) and a true positive rate (also referred to as recall in the industry);  the precision (e.g., how many segmented data points are relevant)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Sinha with Sinha_193 because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted marketing/recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because Sinha_193’s conciseness and quality measures would serve pursuit of providing an optimal set of accurate and computationally efficient user segmentation (Sinha_193 at paragraph 25) and shorter running time indicates that the computation is much more efficient in terms of processing power and memory usage (Sinha_193 at paragraph 29); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8:  Liu does not teach the limitation of claim 8.
Sinha_193 teaches wherein the generating the subset utilizes an objective function that minimizes overlap between respective said user segments (paragraphs 25, 64, 67 and 92:  e.g., e rules are input to the objective function as variables. And the objective function is optimized for the segment of interest based on interpretability parameters and accuracy parameters. The optimization looks to increase (e.g., maximize) the interpretability and accuracy. Various interpretability parameters can be defined including the size of the optimal set (e.g., the total number of selected rules), the length of each selected rule (e.g., the total number of attributes each selected rule contains), and overlap between the selected rules (e.g., the number of user interaction data points that are covered by multiple selected rules). The interpretability is increased by selecting specific rules from the variables such that the size of the optimal set is small, the selected rules have a small length, and the overlap is reduced (e.g., minimized)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Sinha with Sinha_193 because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted marketing/recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because modifying Liu/Sinha to incorporate Sinha_193’s objective function that minimizes overlap between respective said user segments, as claimed, in pursuit of providing an optimal set of accurate and computationally efficient user segmentation (Sinha_193 at paragraph 25); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”), as applied to claim 17 above, and further in view of Wu (US 2014/0181087).

Claim 18:  Liu does not teach the limitation of claim 18.
 Wu teaches wherein the determining the correlations means includes computing a correlation metric that quantifies an amount the key performance indicator is dependent on a respective said attribute (paragraph 85:  correlation data is displayed in a window or panel 5492, with a list 5494 of selected metrics and a corresponding list 5496 of correlation coefficients. In some implementations, the list of metrics 5494 are displayed in the same order as they appear in the selected metrics list 5464. In some implementations, the list of metrics 5494 are displayed alphabetically by the names of the metrics. In the illustrated implementation, the metrics are ordered based on their correlation coefficients, with the highest correlation appearing first. As illustrated in FIG. 5II, some implementations use color to identify relative size of the correlation. In some implementations, the first three metrics 5498 have relatively higher correlation coefficients, and are displayed in various shades of red, whereas the metrics with much smaller coefficients display with lighter shades of red or other colors. In some implementations, the metric having the highest correlation coefficient with the KPI numbers is identified. In some implementations, the correlation assessment results include metrics whose correlation coefficients are above a predetermined threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Wu because the references are analogous art since Liu is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted marketing/recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, whereas Wu is analogous art because the disclosed data visualization features (which include KPI analysis) are reasonably pertinent to the problem with which applicant is concerned (evaluating attributes supporting KIPIs), and because incorporating Wu’s feature for computing a correlation metric that quantifies an amount a KPI is dependent on an attribute, as claimed, would serve the motivation to utilize statistical-association metrics when evaluating users and providing recommendations based thereon (Liu at paragraph 80).

Claim 20 is rejected under 35 U.S.C. §103 as unpatentable over Liu et al. (US 2015/0006286, hereinafter “Liu”), as applied to claim 19 above, and further in view of Sinha et al. (US 2019/0180193, hereinafter Sinha_193), and further in view of Miller et al. (US 2014/0278826, hereinafter “Miller”).

Claim 20:  Liu does not teach the limitation of claim 20.
Sinhu_193 teaches wherein: conciseness is measured by a number of said attributes included in the user segment (paragraphs 40, 44, and claim 3: e.g., input 130 specifies the total number of rules 126 that should be used to generate the groups 122 (and, if each rule corresponds to one group, this input specifies the total number of groups), the maximum number of attributes within any of such rules 126, the precision of the segmentation, and/or the recall of the segmentation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Sinha_193 because the references are analogous since each reference is directed to computer-based features for evaluating user behavior and segmenting the users to aid with targeted marketing/recommendations based thereon, which is within applicant’s field of endeavor of user segment generation and summarization, and because Sinha_193’s conciseness measure would serve pursuit of providing an optimal set of accurate and computationally efficient user segmentation (Sinha_193 at paragraph 25) and shorter running time indicates that the computation is much more efficient in terms of processing power and memory usage (Sinha_193 at paragraph 29); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Liu and Sinha_193 do not teach quality includes: precision that quantifies a fraction of user identifiers exhibiting a key performance indicator; or recall that quantifies a fraction of user identifiers of the user population as a whole exhibiting the key performance indicator.
Miller teaches quality includes: precision that quantifies a fraction of user identifiers exhibiting a key performance indicator; or recall that quantifies a fraction of user identifiers of the user population as a whole exhibiting the key performance indicator (paragraphs 68, 73, 77, 83, and 86: e.g., Age Groups KPI represents the percentage of active employees in each age group. Age Groups KPI serves several business objectives. It can assist in identifying areas of increased risk in succession planning and the transfer of knowledge at an organization. It can also assist in ensuring that the age distribution in each job classification is optimum and effective; Ethnicity Ratio KPI represents the percentage of active employees in each defined ethnic group. Optionally, it can use the definition of minorities of the United States census bureau).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu/Sinha_193 with Miller because Miller is analogous art because the KPI analysis techniques are reasonably pertinent to the problem with which applicant is concerned (evaluating attributes supporting KIPIs), and because incorporating Miller’s measure for quantifying a fraction of users identifiers exhibiting a key performance indicator, as claimed, would serve the motivation to utilize statistical-association metrics when evaluating users and providing recommendations based thereon (Liu at paragraph 80), or to utilize KPIs to provide maximum information value to aid users/managers with effective decision making (Miller, at least paragraph 9); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chittilappilly et al. (US 2016/0210658): discloses features for determining touchpoint attribution in a segmented media campaign, including various stimulus and response touchpoints associated with a marketing campaign can enable certain key performance indicators (KPIs) for the campaign to be determined at various measurement levels  (paragraph 46).
Goskel et al. (US 2019/0205919): discloses features for advertising campaign optimization, including collecting attributes of user inactions with digital content (at least paragraph 23) and segmenting target audiences into a plurality of groups (at least paragraph 46).
The Suitability of Web Analytics Key Performance Indicators in the Academic Library Environment. Jody Condit Fagan. The Journal of Academic Librarianship.  Volume 40, Issue 1, January 2014, Pages 25-34:  discloses the application of web analytics for tracking online user behavior, and discusses known techniques for using metrics and KPIs to evaluated online user behavior.
User segmentation for retention management in online social games.  Xin Fu et al.  Decision Support Systems, Volume 101, 2017, Pages 51-68:  discloses features for segmenting users based on observed online behavhior and metrics/KPIs related thereto.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
11/20/2021